Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include counting single-page transitions of atomic programming modes performed within a memory sub-system, wherein each of the single-page transitions results in atomic programming of a single page of data of a predetermined size in the memory sub-system; determining whether an odd or even number of the single-page transitions have been counted; determining whether or not to allow any two-page transition of atomic programming modes that results in atomic programming of two pages of data, each having the predetermined size, wherein: when an odd number of the transitions have been counted, no two-page transition of atomic programming modes that results in atomic programming of two pages of the predetermined size is allowed; and when an even number of the transitions have been counted, at least one two-page transition of atomic programming modes that results in atomic programming of two pages of the predetermined size are allowable; and selecting a transition of atomic programming modes based on the determining of whether or not to allow any two-page transition of atomic programming modes in combination with the other claimed limitations as described in the independent claims 1, 13 and 18 (claims 2-12, 14-17 and 19-20 are depended on claims 1, 13 and 18 respectively).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on M-F 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.